Per Curiam.—
There are two questions presented for determination. The first relates generally to the right of the plaintiff to recover on the evidence which was received on the trial. The plaintiff has brought debt on a judgment obtained in a court of law of Ohio. But. before he issued his writ, an injunction, on defendant’s bill, filed, was obtained on the equity side of the Ohio court, according to the Saws of that state, restraining the plaintiff from proceeding further on his judgment; the injunction, however, was to take effect after security perfected. This security was not given until after the suit on the judgment was instituted here, and this forms the main objection of the defendant on this point. The statute of Ohio on this subject provides that “ no injunction shall be granted unless the court or a judge shall be satisfied of the plaintiff’s equity either by affidavit, &c.; and where any injunction shall be granted, the clerk shall endorse on 4he subpcena that the effect thereof is to be suspended until the party obtaining the same shall give bond with sufficient security in the office of the clerk of the court in which the judgment to be *379enjoined shall have been obtained,” &c. (1 Otío Stat. 433.) By the Constitution of the United States, “ full faith and credit” is to be given to the “judicial proceedings of every other state.” (Art. IV.) We are bound, therefore, to respect the order of the Ohio court allowing the injunction, which is to be held as res judicata between the parties, suspending to all intents and purposes the absolute effect of the judgment. It is no answer to this that the security had not been entered before the commencement of this suit. It is for the plaintiff to apply to the Ohio court to revoke its decree allowing the injunction, if security has not been entered in due time. But while it is subsisting, the judgment is not final, and no action can be obtained on it as such. The second question is, whether the exemplification of the record of the proceedings in equity in Ohio should have been received in evidence, under the pleadings, on the trial of this cause. The pleas were mil tiel record, payment, and set-off. Under these, the record should have been excluded. The evidence of the record of the judgment declared on by plaintiff was perfect under the act of Congress. To meet this, the defendant should have pleaded the injunction, subsequent to the date of the judgment, in bar of the further maintenance of plaintiff’s action, as the existence of the judgment was necessarily confessed, but its effect was attempted to be avoided by new matter. A new trial must therefore be granted.
Rule absolute.